Title: To Thomas Jefferson from Samuel Harrison, 23 April 1806
From: Harrison, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington—Mrs. Kearney’sF street April 23d. 1806
                        
                        I have laid my Petition before the Senate in behalf of the Heirs of Captn. Carver praying for a Ratification
                            of the Deed from the Naudowessie Sachems to Capt Carver—dated May 1st. 1767, at the great Cave in General Council;—of a
                            Territory near the fall of St. Anthony in the Mississippi.—
                        The Senate appointed a Committee to examine & report on the claim—but they have examined &
                            adjourned without making any report—The Honble. Israel Smith, Abraham Baldwin and John Smith were the Committee appointed—
                        —I understand the Committee are satisfied with the Proof of the Fact—viz. That the Chiefs of the Naudowessie
                            Tribes, gave the Deed to Capt. Carver on May 1st. 1767. (in bonafide)—
                        The Committee said
                        “It will be necessary for Carvers Heirs to prove they have extinguished the Indian Claim to said Territory,
                            if it has not been already done; before they will get a Compleat Title to those Lands”
                        Effectually to follow this advice, I have procured a Copy of the Indian Deed with my Petition to Congress
                            certified by the Secretary of the Senate—in order to go to the present Naudowissie Tribes—this Season; and obtain a new
                            Deed or Confirmation of the old Deed to Capt Carver in 1767 & also proof of the Extinguishment, of the Indian
                            Claim—
                        —I had concluded If I followed the above advice—no Bar in future could prevent Congress ratifying the
                            Indian Deed to Carver—
                        —Nevertheless I find the Committee have an Idea—that the Naudouwissie Indians have not and never had any
                            right Title & Interest to their Lands—except,—Simply An hunting Right,”
                        An Idea contrary to all Histories & Judgments in Law, among all Civilized—Christian-Jewish or
                            Mahomedan Nations—Excepting the Pope in 1492—who claimed as Successor of St. Peter—the supposed Deputy of Messiah, all the Territory of the Heathens—on the whole Globe by Virtue of a
                            Deed mentioned in the 2nd. Psalm & 8th. Verse—And accordingly like an Idiot gave to the King of
                                Spain all Lands West of Cape Finis Terrœ—But never gave one foot of it to any other
                            Nation—
                        Consquently Congress can have no Right to the Inheritance of the Naudowissie Tribes—On this foolish Maxim I
                            will add no more—
                        —The Committee have Suggested another very extraordinary objection against Capt. Carvers Claim and Deed—Viz
                            “That Carver acquired the Naudouwissie Title in Violation of a Positive Law”—
                        —I asked where I could find that Positive Law—
                        —Their Answer was—“In the proclamation of George the 3d. in 1763. viz (which forbids all his subjects to purchase Lands of Indians reserved to them within those parts of our
                                Colonies; where we have thought proper to allow Settlements”
                        —I replied this Proclamation does not militate against Carvers Deed of 1767—because George 3d. in 1763 nor
                            any of his Court ever heard of the Naudowissie Territory—nor was the Naudowessie Country ever heard of in England or
                            British America. until Capt. Carver travelled into that Part of the world & returned with a description and
                            discovery of those interior regions—Consequently the Naudowissie Territory was not in any of the  belonging to the King of England—unless  Nootka Sound, Mount Atnak, and Kamsc or
                            other Siberian & Crepuculean Countries—belong to the British Colonies—
                        But I forbear—and Sollicit your Excellency’s Advice—before I proceed any further on the subject—I should
                            have done it before & have set out several times to wait upon You but have hitherto been deterred—discovering on
                            your hands a multiplicity of Bussiness,—
                        I remain Sir Your fidel
                        
                            Saml Harrison
                            
                        
                    